                  Case 21-10749-RAM               Doc 14       Filed 03/26/21        Page 1 of 2



                                     UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF FLORIDA

IN RE: Manuel Lois Rodriguez                                                                     Case# 21-10749-RAM

              TRUSTEE'S NOTICE OF DEFICIENCY FOR CONFIRMATION (legal issues: 341)

The Trustee reviewed this case for the meeting of creditors and found the following deficiencies from the Trustee's
Notice of Required Documents, prior deficiencies, and legal issues and thus objects as follows:
Trustee reserves the right to raise additional objections until all requested documents are timely provided.

_Objection to Exemption (specifics to be filed) to be heard with confirmation at 1:30 pm not at 9:00 am
_Fee application needed (see court guideline 6)
     Ch 7 is$                   may increase as documents not provided D Tax refund D Valuations D Other
___ Good faith payment to unsecured creditors
 _Jncome understated per debtor's stubs$             taxes$ _______ co-debtor stubs$          taxes$ _ _ _
_JProofofhousehold size (government ID w/ address) and income of all adults disclosed on Sch J and CMI
_Spouse's pay advices
 _Schedule J Expenses objectionable: D Provide Proof line                           D Line _ _ _ _ __
           D Object to Schedule J expenses but debtor(s) are over median or I 00% plan filed
____ Expenses: documentation/calculation: CMI line _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


_ Plan does not pay debtor's calculation of disposable income CMI/DI               x 60 = $_ _ _ __
   D Pending income/expenses issues D Trustee believes D/I is understated (estimated D/I $_ _ _ __
D Feasibility or D plan payments reduce month ___ or D balloon payment
__ Plan does not conform to Applicable Commitment Period < 36 months< 60 months
__ Info on transfer SOFA               undisclosed __- - ,     __ D provide Tolling A~re~ment(s)
Other: \AJha+ Ni f  pered .-}? OJCth of cd i.jeJ \?111 iiij1f1m-¥ 21). /!-mR.     /\J5rn   6P
-~U,1(,te ClLcu~~~--lfLLlrf Li~- k1 rlk OUf1Ul~ (11;._1' me_ ( '/)U}d i?l2IC111v.JJ1n cl'
                                                                            1



~')!ell f): I\ 2....- - J, s dr IJ}v ( IMO mfd ( C.rYlJ.: -IS C10].,) Q af I(\ CU(l)l~      rat -


                                                                                 D Plan includes I 00% Language

On or before 5 pm on            2 3 2021 , all documents/explanations with documented back up must be
                                           1




received/filed to avoid dismissal. If documents are not timely filed/received by the trustee, the trustee may seek
dismissal of this case. IMPORTANT NOTICE: The debtor or debtor's attorney must appear at the confirmation
hearing even i(they agree to the recommendation. The debtor may still be dismissed for failure to fund the plan if they
are delinquent in payments. Attorneys must upload all documents to Trustee through 13Documents.com.

THE PRO SE DEBTOR OR DEBTOR'S ATTORNEY MUST CONTACT THE TRUSTEE'S OFFICE AND SPEAK
TO AN ATTORNEY BEFORE 2PM ONE BUSINESS DAY PRIOR TO THE CONFIRMATION HEARING TO
RESOLVE ALL OUTSTANDING ISSUES.
         I hereby certify that a true and correct copy of the foregoing was served through ECF on the debtor's attorney
or by U.S. First Class pre-paid Mail on the pro se debtor on the same day filed with the Court.
 Submitted by
NANCY K. NEIDICH, ESQ, STANDING CHAPTER 13 TRUSTEE P.O. BOX 279806, MIRAMAR, FL 33027
                          Case 21-10749-RAM                   Doc 14        Filed 03/26/21             Page 2 of 2



 RE: Manuel L. Rodriguez                                                                                      Case# 21-10749 RAM
         TRUSTEE'S NOTICE OF DEFICIENCY FOR CONFIRMATION AND RECOMMENDATION (Pre 341)
      The Trustee reviewed this case for the meeting of creditors and found the following deficiencies from the Trustee's letter requesting
                             documents and thus objects as follows: Reviewed documents received prior to: 3/5/21
./ Tax returns: 2020                                  ./ Corporate Tax Returns: 2019-2020
      Photo ID/SS card - Legible/Unredacted            ./ LF 90                  ./ LF 67          LF 10
      Plan does not fund properly
      Calculation e1Tors       Missing months/amounts           Inconsistent terms        Plan form completed incorrectly
      Attorney fee itemization or Fee Application needed (see court guideline 6)
./     2016(13), SOFA #16 and Plan do not match                        Missing signed copy of the Attorney's Declaration
      Other provisions:    /IVL                      100%        Lawsuit       Gambling         MMM
      Reaffirm, redeem or su1Tender Sch D or G creditor:
      MMM Motion not filed        ./ Valuation motion not filed                        Lien Avoidance motion not filed
      Priority debt on Schedule E not in plan:
      Creditor in Plan is not listed in Schedules or has not filed a POC:
      Creditor paid through the Plan has not filed a POC:
      Object or Conform to Proof of Claim:          Miami-Dade County           Tax Certificate (DE#               Dept of Revenue
          IRS
./    OTHER PLAN ISSUES: Plan pays up to month 36 and secured creditor under valuation section up to month 60.

       Amend section III. 132-1. creditor address to match poc #1 Santander and correct total paid in plan amount.
       Amend section VIII. to check "none" box.



      Real Estate FMV and Payoff:
      Non-Homestead Information Sheet:
./ Vehicles FMV (NADA/Carmax), Reg and Payoff: 99 Kawasaki & 90 Mixer
      Other:
./    Bank Account Statements           3 months pre-petition #4 706 (10/28-10/31)




./ Copy ofcheck(s) and/or explanation: 11/9 #23161 $3000
      Explanation of withdrawal(s):
      401K/Retirement/Pension                            Annuity                             Life Insurance Policy
     Domestic Support Obligation form complete with info: name, address and phone
./ Wage deduction order or Motion to waive
      BDQ & attachments                         Profit/loss        Balance Sheet
     Business Bank statements and checks            3 months pre-petition



      Affidavit of suppoti
    Trustee reserves the right to raise additional objects until all requested documents are timely provided. This deficiency is limited to
 missing documents only. The Trustee will file a Notice of Deficiency with additional document requested and legal issues raised after the
    34 I - meeting of creditors. I hereby certify that a true and correct copy of the foregoing was served through ECF on the debtor's
                  attorney or by U.S. First Class pre-paid Mail on the pro se debtor on the same day filed with the Court.
      Submitted by NANCY K. NEIDICH, ESQ, STANDING CHAPTER 13 TRUSTEE P.O. BOX 279806, MIRAMAR, FL 33027
     *DOCUMENTS MUST BE RECEIVED OR FILED AND ISSUES ADDRESSED AT LEAST FOURTEEN DAYS PRIOR TO EACH
                               CONFIRMATION HEARING TO AVOID DISMISSAL*
